Citation Nr: 1744217	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from January 1966 to October 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as chronic depression with PTSD).

The Veteran testified before the undersigned Veterans Law Judge in a December 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the record. 

The Board has recharacterized the claim for chronic depression with PTSD as a claim for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  A combat stressor sufficient to cause PTSD is corroborated by evidence of record.

2.  The Veteran does not have a qualifying diagnosis of PTSD related to his verified in-service stressor meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

3.  The Veteran has currently diagnosed adjustment disorder, with mixed anxiety and depressed mood, and alcohol abuse.

4.  The Veteran does not have a currently diagnosed acquired psychiatric disorder related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in December 2010 which met the VCAA notice requirements with respect to entitlement to service connection for chronic depression with PTSD.  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes buddy statements, hearing testimony, VA treatment records and VA examinations.  

VA examinations were provided in January 2011 and April 2013 in connection to the Veteran's claim for service connection for chronic depression with PTSD.  The Board acknowledges that while the Veteran contested the adequacy of the January 2011 VA examination in a September 2011 notice of disagreement, the RO afforded the Veteran another examination in April 2013.  The Board finds that both VA examinations of record adequately addressed the Veteran's current diagnosis and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125 (2014).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f) (2016).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection Analysis for an 
Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that an acquired psychiatric disorder, to include PTSD, is due to combat service in the Republic of Vietnam, and reported in a January 2011 statement that his supply convoy unit came under heavy mortar and automatic weapon attack in September 1967 while stationed in Qui Nhon, Vietnam.  Upon review of all the evidence, the Board finds that while the Veteran's identified stressor is related to combat or to a fear of hostile military or terrorist activity, the Veteran does not have a current DSM-IV diagnosis of PTSD related to his verified in-service stressor, and that his other diagnosed acquired psychiatric disabilities are not related to service.  Therefore, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

The Veteran's DD Form 214 shows that he served from January 1965 to October 1967 as a heavy vehicle driver and was awarded the Vietnam Campaign Medal with 60 Device and the Vietnam Service Medal.  The Veteran also submitted photographs and statements detailing his unit number, location, date and names of the men killed in the attack.  Specifically, within the aforementioned January 2011 statement, the Veteran indicated that his convoy loaded with supplied left Qui Nhon and headed west to Pleiku, and upon return to base, the convoy was violently attacked in Mang Yang Pass.  The Board finds that the in-service stressors reported by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a), (b) (West 2014) and 38 C.F.R. § 3.304(d) (2016).  Accordingly, the Board finds that the Veteran's lay statements are sufficient to verify the occurrence of his claimed combat stressors.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2016).

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence shows that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to his verified combat stressor.  Additionally, the Board finds that the preponderance of the evidence shows that the Veteran's diagnosed adjustment disorder, with mixed anxiety and depressed mood, are not related to service.

Service treatment records show no complaints of, treatment for, or a diagnosis of PTSD or any other psychiatric disorder during service.  An October 1967 separation examination revealed normal psychiatric findings.

VA treatment records from April 2010 to December 2010 show the Veteran complained of depression, mood issues, sadness, anxiety and sleep issues, and was treated for possible PTSD and a treatment plan was put in place.  In August 2010, the treating VA mental health social worker diagnosed the Veteran with PTSD.  In a September 2010 therapy session, the VA social worker ruled out a diagnosis of PTSD and diagnosed the Veteran with depression due to missing his son.  In December 2010, the social worker diagnosed the Veteran with depression with PTSD features, with past alcohol dependence in remission.

A December 2010 letter from the Veteran's VA mental health social worker indicated that the Veteran had been seen for seven individual therapy sessions which focused on the Veteran's attempt to communicate with his son after 22 years of no communication.  The Veteran, during these sessions, would also report thinking about his seven buddies who died in Vietnam and stated that he believed he drank heavily for almost a decade due to these memories.  The VA mental health social worker also indicated that the Veteran exhibited a need to isolate himself from others, held his feelings inside and had a difficult time managing his anger.  The social worker diagnosed the Veteran with depression with PTSD features, alcohol abuse in remission, and adjustment reaction with depression.

In a January 2011 VA examination, the VA examiner, based on a thorough review of the Veteran's history and self-reporting, did not diagnose the Veteran with PTSD under the DSM-IV criteria.  The VA examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood under the DSM-IV and opined that his adjustment disorder was more related to intercurrent stressors of being estranged from his son.

In an April 2013 VA examination, the VA examiner diagnosed the Veteran with alcohol abuse in remission under the DSM-IV.  The VA examiner noted that the Veteran was not receiving current mental health treatment and that his individual therapy sessions with the VA mental health social worker ended in February 2012, the assessment from the most recent session being depression.  Upon examination, the VA examiner found that while the Veteran had been exposed to a qualifying traumatic event, the Veteran did not meet the full criteria for PTSD, specifically under Criterion C, where the Veteran endorsed two avoidance or numbing symptoms, but the cut off score was three symptoms.  Results from the Structured Interview of Malingered Symptomology, The Moral Emotional Numbing Test for PTSD and Personality Assessment Inventory tests showed evidence that the Veteran was over-reporting symptoms of psychiatric or cognitive dysfunction, making the test results invalid and uninterpretable.  Therefore, the VA examiner concluded that he could not determine if the Veteran met the criteria for another mental disorder.  The VA examiner noted that he interviewed the Veteran for 1.5 hours, and at the conclusion of the examination, the Veteran, when asked if he had any additional information or questions, stated that "I think you've been pretty thorough" and testing was completed.

In a December 2016 Travel Board hearing, the Veteran, through his representative, indicated that he had received VA counseling to deal with "current issues" at the time, "which was a family thing."  The Veteran testified that he went to receive treatment for his anxieties, nightmares and anger at the VA and cut off appointments after about a year as he didn't get the help that he needed from it, which had focused on estrangement from his son.  The Veteran stated that he had been experiencing depression and anxiety since the 1967 incident and didn't know anything about PTSD until he filed his claim.  Thereafter, the Veteran's spouse submitted a December 2016 statement indicating that the Veteran has nightmares to this day since they met, and that he has been unable to socialize and has acted hostile towards others.

Based on the evidence discussed above, the Board finds that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD.  While the Veteran was diagnosed with PTSD by a VA mental health social worker in August 2010, the same VA mental health social worker ruled out a diagnosis of PTSD a month later in September 2010, and instead, diagnosed the Veteran with depression due to missing his son, with PTSD features.  The Board finds probative VA medical opinions of record which did not diagnose the Veteran with PTSD under the DSM-IV, as they were rendered by VA psychologists, and were based on a thorough review of the Veteran's claims file and upon comprehensive interview and psychiatric testing of the Veteran.  The January 2011 VA examiner, upon examination, did not diagnose with Veteran with PTSD but diagnosed him with adjustment disorder with mixed anxiety and depressed mood, which the VA examiner opined was more related to intercurrent stressors of being estranged from his son.  The April 2013 VA examiner diagnosed the Veteran with alcohol abuse in remission and could not determine if the Veteran met the criteria for another mental disorder because the results from the psychiatric tests that were administered to the Veteran reflected that he significantly over reported symptoms, and thus, the examiner could not differentiate feigned symptoms from possible legitimate symptoms.  See April 2013 VA examination report.

Insomuch as the Veteran contends that he has currently diagnosed PTSD, the Board finds that while the Veteran is competent to report symptoms of PTSD, he is not competent to diagnose such a complex disorder, which requires medical experience and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the weight of the evidence shows that the Veteran's psychiatric symptoms do not meet the criteria for a diagnosis of PTSD under the DSM-IV.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for PTSD is not warranted.

Additionally, the Board finds that currently diagnosed adjustment disorder, with mixed anxiety and depressed mood, are not related to service.  The weight of the evidence shows that the Veteran's current psychiatric disabilities are related to his estrangement from his son and not to events he experienced in service.  VA treatment records from April 2010 to December 2010 show that while the Veteran discussed his in-service stressor during individual therapy sessions, the majority of the Veteran's sessions discussed the Veteran's depression regarding his estrangement from his son, who he had not communicated with for over 20 years at the time.  The VA mental health social worker diagnosed the Veteran with depression due to the estrangement from his son.  In a December 2010 letter, the same VA mental health social worker indicated that the Veteran was currently depressed over the then 22 years of no communication with his son, and that the Veteran believed he drank heavily for about a decade due to the memories of his seven buddies that died in Vietnam.  The VA social worker listed diagnoses of depression with PTSD features, alcohol abuse in remission, and adjustment reaction with depression.  The January 2011 VA examiner confirmed the Veteran's diagnosis of adjustment disorder with mixed anxiety and depressed mood and attributed the Veteran's disability to his estrangement with his son.  And, as discussed above, the April 2013 VA examiner could not diagnose the Veteran with a mental disorder other than alcohol abuse, as the Veteran had over reported symptoms in the administered psychiatric testing during the examination.  Therefore, the Board finds that the weight of the medical evidence shows that the Veteran's current diagnosis of adjustment disorder, with mixed anxiety and depressed mood, is not related to service.

Insomuch as the Veteran has been diagnosed with substance abuse, direct service connection for a disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Thus, the Board finds that service connection is not warranted for diagnosed alcohol abuse.

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


